Title: From Thomas Jefferson to Benjamin Day, 4 August 1780
From: Jefferson, Thomas
To: Day, Benjamin



[Sir]
Richmond Aug. 4. 1780.

Being daily [called on] for tobacco, as well to pay debts as to make purchases, one of Mr. Armisteads assistants is sent to receive  from you whatever tobacco notes are in your hands of public property, and for a List of whatever tobaccoes we have where the notes are not in your possession. Shoud the tobaccoes have been shipped or parted with in any instance and the notes retained be so good as to send a memorandum of it. The bearers receipt at the foot of a List of the notes you shall deliver him will be a sufficient voucher for you on settlement of your accounts. Be so good as to inclose to me at the same time a List of what you deliver him.
I am sir, Your very [humb]le servt.,

Th: Jefferson

